      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 1 of 13



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION


CORPORATIVO GRUPO R SA de C.V.,
                              §                        Civil Action No. 4:19-cv-01963
                              §
                Plaintiff,    §
                              §
v.                            §
MARFIELD LIMITED INCORPORATED §
And SHANARA MARITIME          §
INTERNATIONAL, S.A.           §
                              §
                Defendants.   §

                      CORPORATIVO GRUPO R SA DE C.V.’S ANSWER TO
                         VERIFIED COMPLAINT IN INTERVENTION

         Plaintiff Corporativo Grupo R SA de C.V. (“Grupo R”), files this answer to the Verified

Complaint in Intervention of Intervenors-Plaintiffs Caterpillar Financial Services Asia Pte Ltd,

Eksportfinans ASA, the Norwegian Government, represented by the Norwegian Ministry of Trade

and Industry and Eksportkreditt Norge AS, and KFW IPEX-Bank GmbH (“Intervenors”).

                                FIRST AFFIRMATIVE DEFENSE

         Intervenors’ Complaint-in-Intervention fails to state a claim for which relief can be granted.

Grupo R believes that the purported preferred ship mortgages are defective under Panamanian law.

Grupo R incorporates by reference herein the answers and affirmative defenses set forth below.

                                              ANSWER

         For further answer employing Plaintiff-in-Intervention’s paragraph numbers, Grupo R

responds as follows:




156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 2 of 13



          1.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 1 of the Intervenors’ Complaint-in-Intervention. To the extent a response is required,

denied.

          2.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 2 of the Intervenors’ Complaint-in-Intervention. To the extent a response is required,

denied.

          3.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 3 of the Intervenors’ Complaint-in-Intervention. To the extent a response is required,

denied.

          4.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 4 of the Intervenors’ Complaint-in-Intervention. To the extent a response is required,

denied.

          5.       Grupo R admits the allegations in paragraph 5 of the Intervenors’ Complaint-in-

Intervention.

          6.       Grupo R admits the allegations in paragraph 6 of the Intervenors’ Complaint-in-

Intervention.

          7.       Grupo R admits that the M/V CABALLO MAYA is a Panamanian flagged DP3

offshore construction vessel bearing registration number 42480-11, that it is owned by Marfield

Ltd., Inc., that it is afloat within the Southern District of Texas and is within the jurisdiction of this

Court, but otherwise denies the remaining allegations in paragraph 7 of the Intervenors’

Complaint-in-Intervention.

          8.       Grupo R admits that the M/V CABALLO MARANGO is a Panamanian flagged

DP3 offshore construction vessel bearing registration number 44435-12, that it is owned by


                                                    2

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 3 of 13



Shanara Maritime International S.A., that it is afloat within the Southern District of Texas and is

within the jurisdiction of this Court, but otherwise denies the remaining allegations in paragraph 8

of the Intervenors’ Complaint-in-Intervention.

         9.        The allegations in the first sentence of paragraph 9 of the Intervenors’ Complaint-

in-Intervention do not require an answer, but to the extent an answer is required, denied. Grupo R

otherwise admits the remaining allegations in paragraph 9 of the Intervenors’ Complaint-in-

Intervention.

         10.       Grupo R admits that the Court has subject matter jurisdiction pursuant to 28 U.S.C.

1333 and this action constitutes an admiralty and maritime claim within the meaning of Rule 9(h)

of the Federal Rules of Civil Procedure and the Supplemental Rules for Certain Admiralty and

Maritime Claims, but otherwise denies the remaining allegations paragraph 10 of the Intervenors’

Complaint-in-Intervention.

         11.       Grupo R denies the allegations in paragraph 11 of the Intervenors’ Complaint-in-

Intervention.

         12.       Grupo R admits the allegations in paragraph 12 of the Intervenors’ Complaint-in-

Intervention.

         13.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 13 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         14.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 14 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    3

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 4 of 13



         15.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 15 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         16.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 16 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         17.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 17 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         18.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 18 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         19.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 19 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         20.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 20 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         21.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 21 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    4

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 5 of 13



         22.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 22 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         23.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 23 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         24.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 24 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         25.       Grupo R admits the allegations in paragraph 25 of the Intervenors’ Complaint-in-

Intervention.

         26.       Grupo R admits the allegations in paragraph 26 of the Intervenors’ Complaint-in-

Intervention.

         27.       Grupo R denies the allegations in paragraph 27 of the Intervenors’ Complaint-in-

Intervention.

         28.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 28 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         29.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 29 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    5

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 6 of 13



         30.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 30 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         31.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 31 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         32.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 32 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         33.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 33 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         34.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 34 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         35.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 35 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         36.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 36 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    6

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 7 of 13



         37.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 37 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         38.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 38 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         39.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 39 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         40.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 40 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         41.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 41 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         42.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 42 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         43.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 43 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    7

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 8 of 13



         44.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 44 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         45.       Grupo R admits the allegations in paragraph 45 of the Intervenors’ Complaint-in-

Intervention.

         46.       Grupo R admits the allegations in paragraph 46 of the Intervenors’ Complaint-in-

Intervention.

         47.       Grupo R denies the allegations in paragraph 47 of the Intervenors’ Complaint-in-

Intervention.

         48.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 48 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         49.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 49 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         50.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 50 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         51.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 51 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.




                                                    8

156061.06501/122335846v.2
      Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 9 of 13



         52.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 52 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         53.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 53 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         54.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 54 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         55.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 55 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         56.       Grupo R incorporates by reference herein each of the paragraphs above in response

to paragraph 56 of the Intervenors’ Complaint-in-Intervention.

         57.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 55 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         58.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 55 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         59.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 55 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.


                                                    9

156061.06501/122335846v.2
     Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 10 of 13



         60.       Grupo R incorporates by reference herein each of the paragraphs above in response

to paragraph 60 of the Intervenors’ Complaint-in-Intervention.

         61.       Paragraph 61 of the Intervenors’ Complaint-in-Intervention includes no factual

allegations and does not require a response.

         62.       Paragraph 62 of the Intervenors’ Complaint-in-Intervention includes no factual

allegations and does not require a response.

         63.       Grupo R incorporates by reference herein each of the paragraphs above in response

to paragraph 63 of the Intervenors’ Complaint-in-Intervention.

         64.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 64 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         65.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 65 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         66.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 66 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         67.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 67 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         68.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 68 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.


                                                    10

156061.06501/122335846v.2
     Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 11 of 13



         69.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 69 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         70.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 70 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         71.       Grupo R incorporates by reference herein each of the paragraphs above in response

to paragraph 71 of the Intervenors’ Complaint-in-Intervention.

         72.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 72 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         73.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 73 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         74.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 74 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         75.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 75 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         76.       Grupo R incorporates by reference herein each of the paragraphs above in response

to paragraph 76 of the Intervenors’ Complaint-in-Intervention.




                                                    11

156061.06501/122335846v.2
     Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 12 of 13



         77.       Paragraph 77 of the Intervenors’ Complaint-in-Intervention includes no factual

allegations and does not require a response.

         78.       Paragraph 78 of the Intervenors’ Complaint-in-Intervention includes no factual

allegations and does not require a response.

         79.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 79 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         80.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 80 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         81.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 81 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         82.       Grupo R is without sufficient information or belief to admit or deny the allegations

in paragraph 82 of the Intervenors’ Complaint-in-Intervention. To the extent a response is

required, denied.

         83.       To the extent a response is required, Grupo R denies each of the Prayer for Relief

paragraphs the Intervenors’ Complaint-in-Intervention

                                SECOND AFFIRMATIVE DEFENSE

         Grupo R asserts that its claims are prime those of the Intervenors.

                                 THIRD AFFIRMATIVE DEFENSE

         Intervenors’ claims are barred by estoppel, waiver and/or breach of contract.




                                                    12

156061.06501/122335846v.2
     Case 4:19-cv-01963 Document 52 Filed on 12/17/19 in TXSD Page 13 of 13



                                       PRAYER FOR RELIEF

         WHEREFORE Grupo R prays that Intervenors claims be dismissed with prejudice, that

this Court confirm the Final London Arbitration Awards against the Defendants and enter

judgment in favor of Grupo R for the principal amount if its claims plus pre- and post-judgment

interest, as well as all costs and attorneys’ fees incurred in connection with this action, and that

Grupo R receive all such other and further relief, at law or in equity, that may be just and proper.

Dated:             Houston, Texas
                   December 17, 2019

                                                       Respectfully submitted,

                                                       BLANK ROME LLP

                                                       /s/ Keith B. Letourneau
                                                       Jeremy A Herschaft
                                                       State Bar No. 24091970
                                                       Federal I.D. No. 2450990
                                                       Keith B. Letourneau
                                                       State Bar No. 00795893
                                                       Federal I.D. No. 20041
                                                       Blank Rome LLP
                                                       717 Texas Avenue, Suite 1400
                                                       Houston, Texas 77002
                                                       Telephone: (713) 228-6601
                                                       Facsimile: (713) 228-6605
                                                       Email: jherschaft@blankrome.com
                                                       Email: kletourneau@blankrome.com

                                                       ATTORNEYS FOR CORPORATIVO
                                                       GRUPO R SA de C.V.


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the Court
and served upon all known counsel of record on this 17th day of December 2019 in accordance
with the Federal Rules of Civil Procedure.


                                                      /s/ Keith B. Letourneau
                                                      Keith B. Letourneau
                                                 13

156061.06501/122335846v.2
